DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, and 18-20 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on December 27, 2021

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attaluri et al. (US 2018/0246806) (hereinafter Attaluri) (published August 30, 2018).
Regarding Claims 1, 8, and 15, taking claim 1 as exemplary Attaluri discloses a method of memory management in a computing system having a plurality of physical processors, the method comprising:
“Each processing core 212 may be associated with one or more cache memory systems, such as L1 cache 213a-213d, representatively referred to herein as L1 cache 213, L2 cache 217a-217b, representatively referred to herein as L2 cache 217, and L3 cache 219. Processing nodes 210 may also include respective local memory systems 216 in which processor instructions (e.g., threads) and data may be stored. Each processing node 210 may include a memory controller 214, by which processing cores 212 access and use memory in memory systems 216, both locally (i.e., on the same processor node 210) and remotely (i.e., other than on the same processor node 210). These different memory subsystems with their various access requirements define a memory hierarchy in which access time and locality relative to the processing core 212 define separate hierarchical tiers” (Attaluri [0019])

“As illustrated in FIG. 3, agents 310 may each be communicatively coupled to respective local memory spaces 320a-320m, representatively referred to herein as local memory space(s) 320, and to a shared global memory space 340. Local memory spaces 320 and global memory space 340 may be realized in the memory hierarchy discussed above with reference to FIG. 2” (Attaluri [0024])

receiving a first memory allocation request at a memory manager from a process executing on a physical processor of the plurality of physical processors in the computing system;
“SMP system 300 may comprise a plurality M of agents 310a-310m, representatively referred to herein as agent(s) 310. As used herein, an “agent” is a processor-executable software entity that carries out some set of operations on behalf of a user or a computer program with some degree of independence or autonomy, and in so doing, employs some knowledge or representation of the user's goals or desires. In certain embodiments, the M agents 310 are independently executed on the respective M processing cores 212 illustrated in FIG. 2 and may include respective functional components 312a-312m, representatively referred to herein as functional component(s) 312, and respective management components 314a-314m, representatively referred to herein as management component(s) 314” (Attaluri [0023])

“An agent 310 may allocate memory within its budget incrementally, as needed, or may allocate its entire budget at one time. An agent 310 may also free memory that is being underutilized relative to its memory budget, in which case, the future memory budget for that agent 310 may also be reduced. In certain embodiments, memory allocation is performed in response to a determination of whether memory utilization by the agent 310 relative to its assigned memory budget meets one or more conditions. For example, one condition may be that a portion of memory is freed when an agent's memory utilization is less than a predetermined amount of its assigned 

allocating a local memory pool for the physical processor from a global memory pool for the plurality of physical processors in response to the first memory allocation request; and
“To exceed capacity, the number of groups processed by agent 310 must be greater than K, the number of allocated memory locations in local data structure 322 and, when a local data structure 322 reaches capacity, management component 314 may increase the size of the local data structure 322 by a suitable amount within its memory budget. For example, the number of groups K allocated to a local data structure 322 may be updated to K*1.2. This may be achieved by reallocating memory of the global memory space 340 to local memory/memories 320 for agent-local use” (Attaluri [0032])

allocating memory from the local memory pool for the physical processor in response to the first memory allocation request without locking the local memory pool.
“In certain embodiments, local memory spaces 320 store data that are privately maintained copies of a target data set, e.g., the aggregations of the GROUP BY operation, and can thus avoid delays or other inefficiencies associated with memory access contention, whereas global memory space 240 stores data that is shared among agents 310 and the aforementioned contention inefficiencies cannot be avoided” (Attaluri [0024])

“An agent 310 may allocate memory within its budget incrementally, as needed, or may allocate its entire budget at one time” (Attaluri [0026])

Claims 8 and 15 have similar limitations and is rejected for similar reasons.

Regarding Claims 2, 9, and 16, Attaluri further discloses wherein the step of allocating the local memory pool comprises: locking the global memory pool;
“In certain embodiments, local memory spaces 320 store data that are privately maintained copies of a target data set, e.g., the aggregations of the GROUP BY operation, and can thus avoid delays or other inefficiencies associated with memory access contention, whereas global memory space 240 stores data that is shared among agents 310 and the aforementioned contention inefficiencies cannot be avoided” 

allocating an amount of memory from the global memory pool to the local memory pool; and reducing the global memory pool by the amount.
“To exceed capacity, the number of groups processed by agent 310 must be greater than K, the number of allocated memory locations in local data structure 322 and, when a local data structure 322 reaches capacity, management component 314 may increase the size of the local data structure 322 by a suitable amount within its memory budget. For example, the number of groups K allocated to a local data structure 322 may be updated to K*1.2. This may be achieved by reallocating memory of the global memory space 340 to local memory/memories 320 for agent-local use” (Attaluri [0032] when reallocating the amount of memory is reduced from the global and added to the local)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri (published August 30, 2018) as applied to claims 1, 8, and 15 above, and further in view of Gupta et al. (US 2009/0178045) (hereinafter Gupta) (published July 09, 2009).
Regarding Claims 3, 10, and 17, Attaluri disclosed the method of claim 1, medium of claim 8, and system of claim 15, but does not explicitly state wherein the step of allocating the local memory pool comprises: determining insufficient memory in the global memory pool to satisfy allocation of the local memory pool; adding a request for allocation of the local memory pool to a global wait queue; and 
Gupta discloses wherein the step of allocating the local memory pool comprises: determining insufficient memory in the global memory pool to satisfy allocation of the local memory pool; adding a request for allocation of the local memory pool to a global wait queue; and allocating an amount of memory from the global memory pool to the local memory pool in response to the request in the global wait queue and in response to sufficient memory becoming available in the global memory pool.
“At 318, if there is not available system memory for any of the jobs, they are placed in a CPU wait queue until system memory becomes available for them. As with the execution of jobs in the CPU ready queue, memory allocation for the jobs in the wait queue are also based on their assigned priorities. For example, if jobs J1, J3, and J7 are placed in the wait queue, any available system memory is applied to J1 before J3. That is, only when the available system memory is not sufficient for J1, will such memory be applied to J3, and then to J7. Likewise, if the available system memory is sufficient for J1 with some remaining memory for another job, that remaining memory is applied to J3 before J7” (Gupta [0027])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of a wait queue to store allocation request in Gupta with Attaluri to yield the predictable results of being able to process all the allocations request and not missing or faulting on one due to not having enough memory.

Regarding Claims 4, 11, and 18, Attaluri disclosed the method of claim 1, medium of claim 8, and system of claim 15, and Attaluri further discloses further comprising: receiving a second memory allocation request at the memory manager from the process or another process executing on the physical processor;
“Such monitoring may be achieved by processes of management component 314. To exceed capacity, the number of groups processed by agent 310 must be greater than K, the number of allocated memory locations in local data structure 322 and, when a local data structure 322 reaches capacity, management component 314 may increase the 

But does not explicitly state determining allocation of the local memory pool from the global memory pool to be blocked; and adding the second memory allocation request to a local wait queue for the physical processor. Gupta discloses determining allocation of the local memory pool from the global memory pool to be blocked; and adding the second memory allocation request to a local wait queue for the physical processor.
“At 318, if there is not available system memory for any of the jobs, they are placed in a CPU wait queue until system memory becomes available for them. As with the execution of jobs in the CPU ready queue, memory allocation for the jobs in the wait queue are also based on their assigned priorities. For example, if jobs J1, J3, and J7 are placed in the wait queue, any available system memory is applied to J1 before J3. That is, only when the available system memory is not sufficient for J1, will such memory be applied to J3, and then to J7. Likewise, if the available system memory is sufficient for J1 with some remaining memory for another job, that remaining memory is applied to J3 before J7” (Gupta [0027])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of a wait queue to store allocation request in Gupta with Attaluri to yield the predictable results of being able to process all the allocations request and not missing or faulting on one due to not having enough memory. The memory allocation at the global memory pool would be block due to insufficient memory, which would result with the local memory pool in having insufficient memory and thus adding the allocation request to a wait queue of the virtual machine.

Regarding Claims 5, 12, and 19, Gupta further discloses further comprising: determining sufficient memory becoming available in the local memory pool; and allocating memory from the local memory pool for the physical processor in response to the second memory allocation request in the local wait queue without locking the local memory pool.
“At 318, if there is not available system memory for any of the jobs, they are placed in a CPU wait queue until system memory becomes available for them. As with the 

Regarding Claims 6, and 13, Gupta further discloses further comprising: waking at least one additional memory allocation request in the local wait queue.
“At 318, if there is not available system memory for any of the jobs, they are placed in a CPU wait queue until system memory becomes available for them. As with the execution of jobs in the CPU ready queue, memory allocation for the jobs in the wait queue are also based on their assigned priorities. For example, if jobs J1, J3, and J7 are placed in the wait queue, any available system memory is applied to J1 before J3. That is, only when the available system memory is not sufficient for J1, will such memory be applied to J3, and then to J7. Likewise, if the available system memory is sufficient for J1 with some remaining memory for another job, that remaining memory is applied to J3 before J7” (Gupta [0027] J1, J3, and J7 are woken in respect to the amount of memory)

Regarding Claims 7, 14, and 20, Attaluri disclosed the method of claim 1, medium of claim 8, and system of claim 15, and Attaluri further discloses further comprising: receiving a second memory allocation request at the memory manager from the process or another process executing on the physical processor;
“Such monitoring may be achieved by processes of management component 314. To exceed capacity, the number of groups processed by agent 310 must be greater than K, the number of allocated memory locations in local data structure 322 and, when a local data structure 322 reaches capacity, management component 314 may increase the size of the local data structure 322 by a suitable amount within its memory budget” (Attaluri [0032] there are multiple allocation requests being monitored at the management component for the agent)

But does not explicitly state determining insufficient memory in the local memory pool to satisfy the second memory allocation request; and adding the second memory allocation request to a local wait queue for the physical processor. Gupta discloses determining insufficient memory in the local memory 
“At 318, if there is not available system memory for any of the jobs, they are placed in a CPU wait queue until system memory becomes available for them. As with the execution of jobs in the CPU ready queue, memory allocation for the jobs in the wait queue are also based on their assigned priorities. For example, if jobs J1, J3, and J7 are placed in the wait queue, any available system memory is applied to J1 before J3. That is, only when the available system memory is not sufficient for J1, will such memory be applied to J3, and then to J7. Likewise, if the available system memory is sufficient for J1 with some remaining memory for another job, that remaining memory is applied to J3 before J7” (Gupta [0027])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of a wait queue to store allocation request in Gupta with Attaluri to yield the predictable results of being able to process all the allocations request and not missing or faulting on one due to not having enough memory.

Response to Arguments
Applicant’s arguments with respect to claim(s) December 27, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136 

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136